 In theMatter of FERODOAND ASBESTOS,INCORPORATEDandTEXTILEWORKERS' UNIONOF AMERICA,C. I.O.Case No. 41-B-1556.-Decided November 22, 1944Hirsch & Kleinbard, Mr. Joseph S. Kleinbard,of Philadelphia, Pa.,for the Company.Mr. Sal Stetin,of Newark, N. J. andMr. Simon Sailer,of NewBrunswick, N. J., for the C. I. O.Mr. Edward Hirschberger,of Lancaster, Pa., for the A. F. of L.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon petition duly filed by Textile Workers Union of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofFerodo and Asbestos, Incorporated, New Brunswick, New Jersey,herein, called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Eugene M.Purver, Trial Examiner.Said hearing was held at New Brunswick,New Jersey, on November 2, 1944.At the commencement of thehearing the Trial Examiner granted a motion of United TextileWorkers of America, A. F. of L., herein called the A. F of L., to in-tervene. - The Company, the C. I. 0., and the A. F. of L., appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Boad.Upon the entire record in the case, the Board makes the following:,FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYFerodo and Asbestos, Incorporated, is a New Jersey corporationoperating a plant at New Brunswick, New Jersey, where it is engaged59 N L.R. B., No. 89.442 FERODO AND ASBESTOS,,INCORPORATED443in the manufacture of asbestos textiles and friction materials.During1943 the Company purchased raw materials valued in excess of$200,000, over 70 percent of which was shipped to it from points out-side the State of New Jersey.During the same period the Companyproduced, finished products valued at about $1,000,000, 95 percent ofwhich was shipped to points outside the State of New Jersey.The Company admits, for the purpose of this proceeding, that it isengaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America is a labor organization af-filiated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.United TextileWorkers of America is a labor organization af-filiated with the American Federation of Labor, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 15, 1944, the C. I. O. requested the Company to recog-nize it asexclusive bargaining representative of the Company's em-ployees.The Company refused this request until such time as theC. I. O. is certified by the Board.The Company and the A. F. of L. were parties to an exclusive col-lective bargaining contract which expired by its terms on October 24,1944.None of the parties urges the contract as a bar to this pro-ceeding.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the C. I. O. represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all employees at the New Brunswick plant of the Company, ex-cluding office and clerical employees, salesmen, office janitor, watch-men who are sworn as military police, guards, research employees,II The Field Examiner reported that the C I. 0 presented 64 authorization cardsThereare approximately 97 employees in the appropriate unitThe A.F. of L did not presentany evidence of representation but relies upon its contract as evidence of its interest in theinstant proceeding. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDforemen, managers, strawbosses, and any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action; constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of -the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ferodo and As-bestos, Incorporated, New Brunswick, New Jersey, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Fourth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byTextileWorkers Union of America, C. I. 0., or by United TextileWorkers of America, A. F. of L., for the purposes of collective bar-gaining, or by neither.